


110 HR 3492 IH: PAC Fairness Act of

U.S. House of Representatives
2007-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3492
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2007
			Mr. Westmoreland
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  increase the limits on the amount of contributions that may be made to
		  political committees and to provide for the indexing of such limits for all
		  contributions made under the Act, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 PAC Fairness Act of
			 2007.
		2.Increase in
			 Contribution Limits for Political Committees
			(a)Contributions to
			 Political CommitteesSection 315(a)(1)(C) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441a(a)(1)(C)) is amended by striking
			 $5,000 and inserting $7,500.
			(b)Contributions
			 Made by Multicandidate CommitteesSection 315(a)(2) of such Act
			 (2 U.S.C. 441a(a)(2)) is amended—
				(1)in subparagraph
			 (A), by striking $5,000 and inserting
			 $7,500;
				(2)in subparagraph
			 (B), by striking $15,000 and inserting $25,000;
			 and
				(3)in subparagraph
			 (C), by striking $5,000 and inserting
			 $7,500.
				3.Indexing of all
			 Contribution Limits
			(a)In
			 GeneralSection 315(c)(1)(B) of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 441a(c)(1)(B)) is amended to read as follows:
				
					(B)Except as provided in subparagraph
				(C)—
						(i)in any calendar year after
				2002—
							(I)a limitation established by
				subsection (a)(1)(A), (a)(1)(B), (b), or (h) shall be increased by the percent
				difference under subparagraph (A),
							(II)each amount so increased shall
				remain in effect for the calendar year, and
							(III)if any amount after the
				adjustment made under subclause (I) is not a multiple of $100, such amount
				shall be rounded to the nearest multiple of $100; and
							(ii)in any calendar year after
				2008—
							(I)a limitation established by subsection
				(a)(1)(C), (a)(1)(D), or (a)(2) shall be increased by the percent difference
				under subparagraph (A),
							(II)each amount so increased shall
				remain in effect for the calendar year, and
							(III)if any amount after the adjustment made
				under subclause (I) is not a multiple of $100, such amount shall be rounded to
				the nearest multiple of
				$100.
							.
			(b)Period of
			 IncreaseSection 315(c)(1)(C) of such Act (2 U.S.C.
			 441a(c)(1)(C)), as amended by section 2(b)(1), is amended by striking
			 subsections (a)(1)(A), (a)(1)(B), and (h) and inserting
			 subsections (a) and (h).
			(c)Determination of
			 Base YearSection 315(c)(2)(B) of such Act (2 U.S.C.
			 441a(c)(2)(B)) is amended—
				(1)by striking
			 and at the end of clause (i);
				(2)by
			 striking the period at the end of clause (ii) and inserting ;
			 and; and
				(3)by adding at the
			 end the following new clause:
					
						(iii)for purposes of subsections
				(a)(1)(C), (a)(1)(D), and (a)(2), calendar year
				2007.
						.
				4.Expanding Ability of
			 Corporations and Labor Organizations to Communicate With Members
			(a)Types of
			 Communications PermittedSection 316(b)(4)(B) of the Federal
			 Election Campaign Act of 1971 (2 U.S.C. 441b(b)(4)(B)) is amended by striking
			 only by mail addressed and inserting only by
			 communications addressed or otherwise delivered.
			(b)Solicitations by
			 Trade AssociationsSection 316(b)(4)(D) of such Act (2 U.S.C.
			 441b(b)(4)(D)) is amended by striking to the extent that and all
			 that follows and inserting a period.
			5.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to elections held after December 2007.
		
